IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

TED SMITH,                                NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
       Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-1719

STATE OF FLORIDA,

       Respondent.

___________________________/

Opinion filed May 22, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Ted Smith, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

       Petitioner seeks review of the Order Dismissing Defendant’s Letter and

Affidavit for Modification of Conditional Release. To obtain certiorari review, a

petitioner must demonstrate a departure from the essential requirements of law,

resulting in an irreparable harm or harm that cannot be remedied on appeal. See West

Florida Regional Medical Center, Inc. v. See, 18 So. 3d 676 (Fla. 1st DCA 2009).

Here, the circuit court denied petitioner’s affidavit without prejudice to file a sufficient
petition. Petitioner is at liberty to file a sufficient petition alleging grounds upon which

his conditional release may be modified as required by section 916.17(2), Florida

Statutes. Petitioner fails to demonstrate how this ruling results in irreparable harm.

Accordingly, the petition is denied.

THOMAS, MARSTILLER, and BILBREY, JJ. CONCUR.




                                             2